 

UNITED STATES DISTRICT COURT

District of Minnesota

 

 

3M Company JUDGMENT IN A CIVIL CASE
Plaintiff,
V. Case Number: 20-cv-01314-SRN-DTS

Matthew Starsiak, AMK Energy Services
LLC, John Does 1 - 10

Defendants.

L] Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried
and the jury has rendered its verdict.

Decision by Court. This action came to trial or hearing before the Court. The issues have
been tried or heard and a decision has been rendered.

IT IS ORDERED AND ADJUDGED THAT:

1. Pursuant to 15 U.S.C. § 1116, Defendant are permanently enjoined from:
a. Using the 3M Marks, and any other word, name, symbol, device, or combination
thereof that is confusingly similar to the 3M Marks, for, on, and/or in connection with the
manufacture, distribution, advertising, promoting, brokering, offering for sale, and/or sale
of any goods or services, including, without limitation, Plaintiff's 3M-brand N95
respirators, and
b. Claiming to be (1) agents, distributors, employees, or contractors of 3M, and/or (2) in
any way affiliated with or have a relationship with 3M, its distributors, its legal
department, or any 3M employees, regardless of department, including Ivan Fong and
Haley Schaffer, in connection with the manufacture, distribution, advertising, promoting,
brokering, offering for sale, and/or sale of any goods or services, including, without
limitation, Plaintiff's 3M-brand N95 respirators.

2. Pursuant to 15 U.S.C. § 1118, Defendants will promptly and immediately destroy any
unauthorized goods and materials within the possession, custody, and control of Defendants
that bear, feature, and/or contain any copy or colorable imitation of 3M’s Marks.

3. Defendants will give prompt notice of this Consent Judgment and Permanent Injunction
to Mark Wright, Mica Xavier, Eric Schuster, Kim Schafer, Fernando Dalmau, any business
purporting to operate as “Redstone,” Bionica, and Tim Dupler.

4. Defendants have waived notice and service of entry of the Consent Judgment and
Permanent Injunction, and have agreed that violation of the Consent Judgment and Permanent
Injunction will expose Defendants to all penalties provided by law. Defendants agree not to
appeal or otherwise attack the validity or enforceability of the Consent Judgment and
Permanent Injunction.

5. Any claims for damages and attorneys’ fees and costs related to this Litigation and
incurred through the date of entry of this Consent Judgment and Permanent Injunction have
been resolved between the parties and are hereby disposed of by this Order. Nothing herein
will be construed to prohibit 3M from seeking its attorneys’ fees and costs in connection with
any actions taken to enforce this Consent Judgment and Permanent Injunction in the future.
6. Entry of this Consent Judgment and Permanent Injunction resolves the Litigation and is
binding and preclusive with respect to the Parties. But the Consent Judgment and Permanent
Injunction do not preclude Defendants from contesting liability against any other party in any
other matter or proceeding.

7. This Court will maintain continuing jurisdiction over this action for the purpose of
enforcing this Consent Judgment and Permanent Injunction and Settlement Agreement. 3M is
authorized to seek to enforce the terms of this Consent Judgment and Permanent Injunction,
and 3M will be entitled to its reasonable attorneys’ fees and costs incurred for any action to
enforce the terms of this Consent Judgment and Permanent Injunction based on the

Defendants’ failure to comply, in any way, with their obligations set forth within.
Date: 10/29/2020 KATE M. FOGARTY, CLERK

 
